Citation Nr: 1536169	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-37 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for colitis. 

2. Entitlement to service connection for a gastrointestinal disability, to include colitis. 

3. Entitlement to service connection for a mental health disability, to include schizophrenia.

4. Entitlement to an initial rating in excess of 20 percent for intervertebral disc herniation of the thoracolumbar spine and sacroiliitis (low back disability).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, February 2013, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran testified before the undersigned concerning the mental health claim in April 2013.  A hearing transcript was associated with the claims file and reviewed.  

The issues of service connection for a mental health disability and an increased rating for the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim of service connection for colitis was denied in an April 2010 determination by the RO; the Veteran appealed but did not file a timely substantive appeal to the Board, and no new and material evidence was received within one year.  New and material evidence was subsequently received.

2.  The weight of the evidence is against a finding that current gastrointestinal disabilities are related to service.

CONCLUSIONS OF LAW

1. The April 2010 RO denial of service connection for colitis became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for a gastrointestinal disability have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2012, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained the basis for previous denial, new and material evidence requirements, and evidence needed to prove the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA provided an examination for the Veteran's colitis claim in February 2005 and an addendum opinion in April 2005.  There is no indication or assertion that these examinations were inadequate.  The record also contains a private opinion on the colitis claim.  The Board notes that the VA examiner was not able to review the private opinion at the time of his opinion.  Relevant, material evidence available to the private provider was also available to the VA examiner, including private treatment records, service records, and the Veteran's statements of treatment and symptoms.  As discussed below, aside from the private opinion, any new documents received since that time only show duplicate evidence.  Medical opinions are relevant for the adjudicators but not necessary for a medical provider to base an opinion.  Thus, the 2005 VA opinions considered all relevant evidence and are adequate for this determination.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in April 2010 denying the Veteran's claim of service connection for colitis.  The RO found no evidence showing that colitis occurred in or was caused by active duty.  The Veteran appealed the denial, and the RO issued a statement of the case (SOC) on March 21, 2011.  The Veteran failed to file a substantive appeal to the Board within 60 days of the SOC.  As stated in the prior Board decision, the Veteran did not perfect his appeal to the Board.  Further, no new evidence was received within one year of the rating decision.  Therefore, the April 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence of record at the time of the April 2010 denial included statements from the Veteran, private treatment records, service records, and a VA examination.  The evidence showed current colitis, inflammatory bowel disease, and Crohn's disease, and in-service complaints of diarrhea, abdominal pain, and a diagnosis of gastroenteritis.  The Veteran's reported and private treatment records showed a diagnosis of colitis in the early 1990s.  He reported a history of diarrhea.        

Since the last final denial of service connection for colitis, the Veteran provided additional statements and treatment records.  The evidence shows current diagnosis and treatment for colitis and lower intestinal problems and symptoms associated with those disabilities.  This evidence is duplicative of previously associated with the claims file.  Specifically, the Veteran's gastrointestinal disabilities and duration of symptoms were factors considered at the time of the April 2010 denial.  

However, the Veteran also provided a June 2012 evaluation from Dr. F.A.G. with an opinion on a relationship between colitis and service.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses the fact necessary to substantiate the claim: nexus to service.  New and material evidence has been received, and the claim for service connection for colitis is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  
 
III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose colitis or determine its cause, as this requires specialized knowledge and medical testing to understand the complexities of the gastrointestinal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the lay statements credible, as they have been detailed and consistent.

The Board has reviewed the evidence and concludes that the criteria for service connection for a lower gastrointestinal disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current lower gastrointestinal disabilities.  Private records from April 2010 note treatment and management of colitis.  Dr. F.A.G. diagnosed inflammatory bowel disease with sacroiliitis during his June 2012 evaluation.  He also mentioned chronic ulcerative colitis.

The evidence does not show an in-service incurrence related to the current disabilities.  Service treatment records show complaints of diarrhea in September 1985 and complaints of abdominal pain and diarrhea in February 1987 with a diagnosis of gastroenteritis.  On the September and November 1987 separation examinations, the examiners characterized the Veteran as normal with no problems of the stomach, rectum, etc.  The September 1987 examiner noted a history of hyperactive gastritis.  Similarly, in statements to VA and in medical evaluations, the Veteran reported episodes of diarrhea and stomach problems in service.  He reported going to the hospital for intestinal problems a year after [service] in a March 2011 statement.  Private treatment records from January 1994 show that the Veteran was hospitalized with significant diarrhea, rectorrhagia, and dehydration.  He was diagnosed with colitis at that time.  Treatment records show continuous monitoring and diagnostic testing in the 1990's and early 2000's.  At the VA examination, the Veteran reported a history of diarrhea about once per week.  He stated that he was first diagnosed with colitis in 1991 when he underwent a colonoscopy in Canada.  In an October 2006 statement, the Veteran reported being treated for colitis by his family doctor within four years of service, or 1991.  

In the June 2012 opinion, Dr. F.A.G. concluded that there is a causal nexus to the Veteran's active service through the events described in his medical history and his colitis was aggravated by his time in service.  The opinion does not provide any further explanation for his conclusion.   Dr. F.A.G.'s medical history outline does not show evidence of colitis prior to January 1994.  The VA examiner in 2005 concluded that the episodes of diarrhea in 1985 and gastroenteritis in 1987 are less likely than not related to his colitis that was diagnosed in 1991.  The examiner explained that in 1987 the Veteran was diagnosed with hyperactive gastritis, which related to the stomach and not the colon.  Ulcerative colitis encompasses a lower gastrointestinal disorder, but there is no evidence in the service medical records that the Veteran was treated for a lower gastrointestinal disorder.  See February 2005 opinion.  

In the September 2004 application for compensation, the Veteran listed the onset of colitis as 1985.  However, he does not have medical training to make him competent to diagnose colitis.  See Jandreau, 492 F.3d at 1377.  As such, his statement is not probative and is outweighed by the other evidence of record.  The Board finds the VA examiner's negative opinion most probative because of the supporting rationale, which explained that the in-service problems concerned the stomach while the current problems encompass the lower gastrointestinal tract.  The private opinion is less probative without any explanation or supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the Veteran has consistently reported the diagnosis of colitis as 1991, four years after service.  Thus, the lay evidence also does not support a causal relationship.                   

The Board has afforded the Veteran the benefit of the doubt but the preponderance of the evidence is against a causal relationship between current gastrointestinal disabilities and service, and service connection cannot be established.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for colitis is granted.

Service connection for a lower gastrointestinal disability is denied.


REMAND

The VA examiner in August 2014 diagnosed schizophrenia, dysthymia, and schizoid personality traits.  The examiner provided a negative opinion finding the current mental health disability was not related to incidents that happened in service.  However, at the Board hearing, the Veteran reported not having symptoms prior to service and the onset of suspicion, fear of punishment, thoughts that he was being watched, being untrusting, anxiety, depression, and trouble sleeping in service.  He continued to have difficulty concentrating, anxiety, isolation, and feelings that others knew him and were plotting against him after service.  The examiner did not address whether the Veteran's current mental health disabilities could have begun in service.  Therefore, an additional opinion is needed to address all theories of entitlement.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In April 2014, the RO granted service connection for the low back disability and assigned a 20 percent disability rating.  The Veteran filed a notice of disagreement with the rating assigned in August 2014.  The RO has not issued a statement of the case (SOC) on that issue.  As such, the Board has no discretion, and the issue of an increased initial rating for the low back disability must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the August 2014 VA examiner to provide an addendum opinion on the mental health claim.  The examiner should address the following:

a. Is it at least as likely as not that the symptoms the Veteran has described as occurring during service were the onset of current schizophrenia, or another current mental health disability?

Please consider the Veteran's lay statements of events and symptoms in service and after, including onset of suspicion, fear of punishment, thoughts that he was being watched, being untrusting, anxiety, depression, trouble sleeping, feeling like others knew him and were plotting against him, difficulty concentrating, anxiety, and isolation.

Consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. Readjudicate the appeal for an initial rating in excess of 20 percent for the low back disability and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


